United States Court of Appeals
                     For the First Circuit


No. 16-1981

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                    FORREST T. GOODWIN, JR.,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

        [Hon. John A. Woodcock, Jr., U.S. District Judge]


                             Before

                 Torruella, Lynch, and Kayatta,
                         Circuit Judges.


     Jeffrey W. Langholtz, by appointment of the court, on brief
for appellant.
     Renée M. Bunker, Assistant United States Attorney, and
Richard W. Murphy, Acting United States Attorney, on brief for
appellee.


                         August 8, 2017
            LYNCH, Circuit Judge.       After his conviction in 2012 for

acting as an accessory after the fact to an armed credit union

robbery,   Forrest   Goodwin    was     sentenced      to    forty-two    months'

imprisonment, to be followed by three years of supervised release

subject to standard and special conditions.                During the period of

supervised release, Goodwin repeatedly violated release conditions

pertaining to substance abuse.         In 2016, he was arrested, and the

U.S. Probation Office filed a petition for revocation of his

supervised release.      At the revocation hearing, the district court

sentenced Goodwin to ten months' imprisonment, to be followed by

two years of supervised release subject to the same previously

imposed conditions.        On appeal from the revocation sentence,

Goodwin    challenges    the   term    and     the    substance-abuse-related

conditions of his supervised release sentence.               We affirm.

                                       I.

            In June 2012, Goodwin was found guilty of acting as an

accessory after the fact to an armed credit union robbery.                 There

was trial evidence that Goodwin used the robbery proceeds to

purchase   drugs.       Goodwin's     presentence      investigation      report

("PSR") for the robbery offense disclosed a history of substance

abuse and drug-related prior convictions.                   Adopting the PSR's

guidelines sentencing range of thirty-seven to forty-six months,

the   district   court    sentenced         Goodwin   to    forty-two    months'

imprisonment, to be followed by three years of supervision.                Among


                                      - 2 -
other conditions for release, the court mandated that Goodwin not

use   or   possess   any   controlled    substance,   alcohol,   or   other

intoxicant; that he participate in a substance-abuse treatment

program; and that he report to his probation officer for testing.

            Goodwin was released from prison in December 2014, but

arrested again in May 2016 following his repeated violations of

supervised-release conditions.          The Revocation Report carefully

described the many instances of Goodwin's continued drug use,

failure to report for testing, and refusal to submit to further

testing.    The report also noted that Goodwin made statements to

his probation officer denying that he had a drug-addiction problem.

At the revocation hearing, Goodwin admitted to all of these

violations.    Goodwin's counsel explained, there is "no question

that [Goodwin] is addicted to opiate drugs"; "[i]f given [a] second

chance, [Goodwin] understands that he now needs to work with, and

not against, his probation officer"; "[Goodwin] is in agreement

with the 24-month term of supervised release" and "understands

that basically he needs to do all of his supervised release over

again"; and "really what [Goodwin] has is a drug problem and he's

trying to address it."

            The district court remembered Goodwin's case "extremely

well," having presided over Goodwin's trial and sentencing hearing

in 2012.    In revoking Goodwin's original supervised release, the

court imposed a ten-month prison term, to be followed by two years


                                  - 3 -
of supervised release subject to the same set of previously imposed

conditions.       The    court   also     imposed      a    ninety-day     period    of

community confinement as a new special condition of release.                        The

court described post-revocation supervised release as a final

"opportunity for change" -- Goodwin's last chance to "cooperate

with counseling and treatment" and "conquer [his] drug problem."

            Goodwin now challenges this new term of supervision and

the substance-abuse-related requirements.                  Goodwin argues that the

district    court    committed     plain       error   because       (1)   supervised

release will likely fail, given Goodwin's ongoing struggles with

substance abuse; and, in any event, (2) the release conditions are

not sufficiently related to Goodwin's original robbery offense.

            The government disputes that Goodwin's sentence was in

error, but also argues as a threshold matter that Goodwin waived

his challenges when his counsel stated at the revocation hearing

that   Goodwin    "agree[d]      with   the     24-month      term    of   supervised

release."   Goodwin maintains that he forfeited, but did not waive,

his objections.

                                         II.

            We    ordinarily     review    a    district      court's      revocation

sentence, including any conditions of supervised release, for

abuse of discretion.        United States v. Marino, 833 F.3d 1, 10 (1st

Cir. 2016).      If the defendant forfeited his claims, we review only

for plain error.        United States v. York, 357 F.3d 14, 19 (1st Cir.


                                        - 4 -
2004).     If the defendant instead affirmatively assented to parts

of his sentence, any objections thereto are waived and cannot be

resurrected on appeal.       United States v. Rodriguez, 311 F.3d 435,

437 (1st Cir. 2002).           Goodwin has conceded forfeiture but he

contests the government's assertion of waiver. We need not address

the   waiver      dispute,   however,     because   the    record      clearly

establishes that the supervised-release component of Goodwin's

revocation sentence was not in error.

            "When a judge revokes a defendant's supervised-release

term, the new sentence may include an additional supervised-

release stint . . . ." Marino, 833 F.3d at 10 (citing 18 U.S.C.

§ 3583(h)).    Here, the district court did not abuse its discretion

in sentencing Goodwin to a new two-year period of supervision.

During his initial term of supervised release, Goodwin flouted his

release conditions. In addition, he flatly denied to his probation

officer that he had any drug addiction. At the revocation hearing,

however,    Goodwin   requested    a   "fresh   start,"   and   his   counsel

emphasized that Goodwin was ready to "work with, and not against,

his   probation    officer."      After   recounting   Goodwin's      original

offense and sentence, as well as the uncontroverted evidence of

Goodwin's ongoing struggles with substance abuse, the district

court decided to give Goodwin a second chance.             In setting the

term of supervision for the post-revocation sentence, the court

warned that if Goodwin did not seize this opportunity he would


                                    - 5 -
find himself in jail "for a long time."              The district court's

sentence was eminently reasonable in light of Goodwin's record of

recurrent non-compliance and his professed motivation to overcome

his drug addiction.

           Undermining his own representations to the district

court at the revocation hearing, Goodwin now argues that his

ongoing substance-abuse problem warrants foregoing any further

supervision.   His rationale runs counter to the rehabilitative and

deterrent ends of supervised release.        As the government puts it,

"[i]t would seem odd to reward Goodwin for his repeated acts of

intransigence, flouting of release conditions and non-compliance

with drug-treatment opportunities with a free pass on supervised

release altogether."

           The cases on which Goodwin relies in seeking to avoid

post-revocation supervision are inapposite.          United States v. Mora

involved reversal of a lifetime term of supervised release (TSR),

an unreasonable upward departure that had been imposed on the sole

basis of recidivism.      See 22 F.3d 409, 413-14 (2d Cir. 1994).

Here, the district court imposed a TSR of just two years after

taking into account Goodwin's representations at his revocation

hearing.   United States v. Tsosie generally discusses how district

courts have the authority to terminate, revoke, or extend terms of

supervision,   but   nowhere   does   it   suggest   that   non-compliance

warrants foregoing a post-revocation TSR.       See 376 F.3d 1210, 1215


                                 - 6 -
(10th Cir. 2004), abrogated in part by Tapia v. United States, 564
U.S. 319 (2011).      As for United States v. Thornhill, it involved

a fact-specific assessment that does not have any bearing on

Goodwin's case.      See 759 F.3d 299 (3d Cir. 2014).              In Thornhill,

the   district   court       opted,   at   a   third      round   of   revocation

proceedings, to impose extended incarceration but no new TSR.                 See

id. at 305-06.       By contrast, Goodwin acknowledged his substance-

abuse problem at his first revocation hearing and professed his

motivation and readiness to overcome it.

           Goodwin separately argues that the supervised-release

conditions relating to drug rehabilitation are "insufficiently

correlated" to his offense of acting as an accessory after the

fact to an armed credit union robbery.             This argument also fails.

As the district court recalled at the revocation hearing, Goodwin's

initial offense did bear a connection to his drug addiction:

Goodwin immediately used the robbery proceeds to purchase drugs.

Regardless,    the   Sentencing       Guidelines    "do    not    limit   district

courts to consideration only of the facts of the crime charged."

York, 357 F.3d at 19-20.              Rather, the district court should

consider the defendant's history "regardless of the nature of the

crime of conviction," and can impose release conditions that are

"reasonably related to" any of the permissible goals of supervised

release:      "(1)     the      defendant's        offense,       history,     and

characteristics; (2) the need to deter the defendant from further


                                      - 7 -
criminal conduct; (3) the need to protect the public from further

crimes   by    the    defendant;    and    (4)   the   effective   educational,

vocational,     medical,    or     other   correctional      treatment   of   the

defendant."         Id. at 20.     The substance-abuse treatment mandated

here by the district court serves the correctional purpose of

helping Goodwin "conquer [his] drug problem" and avoid criminal

conduct that would land him back in jail for a much longer period

of time.

                                         III.

              The    district    court     committed    no   error,   plain   or

otherwise.     Accordingly, we affirm Goodwin's sentence.




                                      - 8 -